Per Curiam.
When the employer notified the defendant society to cancel or terminate the group insurance as to Simsaki, the employee, and the latter entered such termination upon its records on September 15, 1931, and the monthly premiums for coverage of Simsaki were not paid after September 1, 1931, the policy was terminated as to the employee and his rights thereunder ceased. The illness of the employee on account of which he could not work from August, 1931, up to his death on February 27, 1932, did not preserve in him a right to the insurance.
Judgment reversed, with thirty days costs, and judgment directed for defendant, with costs.
All concur; present, Hammer, Callahan and Shientag, JJ.